ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that LINDA K. ANDERSON of NEW BRUNSWICK, who was admitted to the bar of this State in 1984, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that LINDA K. ANDERSON is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LINDA K. ANDERSON, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that LINDA K. ANDERSON be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.